


Exhibit 10.1




































MATERION CORPORATION
RESTORATION & DEFERRED COMPENSATION PLAN






--------------------------------------------------------------------------------






TABLE OF CONTENTS




 
Page
ARTICLE 1 PURPOSE
1
ARTICLE 2 DEFINITIONS
1
2.1    Account    
1
2.2    Base Salary
1
2.3    Board
2
2.4    Bonus    
2
2.5    Code    
2
2.6    Company
2
2.7    Compensation Committee.    
2
2.8    Deferred Compensation
2
2.9    Disability                                        
2
2.10    Election Agreement
2
2.11    Employee
2
2.12    Employer
2
2.13    ERISA
2
2.14    In-Service Sub-Account
2
2.15 Nonelective Deferred Compensation
3
2.16    Participant    
3
2.17    Plan
3
2.18    Plan Administrator
3
2.19    Plan Year    
3
2.20    Restoration Deferred Compensation
3
2.21    Retirement Savings Plan
3
2.22    Retirement Sub-Account
3
2.23    Separation from Service
3
2.24    Sub-Account    
3
2.25    Trust
3
2.26    Valuation Date
3
2.27    Change in Control    
4
ARTICLE 3 PARTICIPATION
5
3.1    Eligibility
5
3.2    Participation
6
ARTICLE 4 BENEFITS
6
4.1    Deferred Compensation
6
4.2    Nonelective Deferred Compensation
6
4.3    Restoration Deferred Compensation
7
    4.4    Election Procedures
7
ARTICLE 5 ACCOUNTS    
9
5.1    Participant Accounts
9
5.2    Investment Return
9
5.3    Valuation of Accounts
10





--------------------------------------------------------------------------------




ARTICLE 6 DISTRIBUTIONS    
10
6.1    Separation from Service
10
6.2    Death
10
6.3    Emergency Benefit
11
6.4    Disability of Participant
11
6.5    In-Service Sub-Account
11
6.6    Distribution Limitations
12
ARTICLE 7 SPECIAL PAYMENT RULES    
12
7.1    Mandatory Six Month Delay
12
7.2    Discretionary Acceleration of Payments
12
7.3    Delay of Payments
14
7.4    Payments Upon Termination of Plan
15
ARTICLE 8 ADMINISTRATION
16
8.1    Plan Administrator
16
8.2    Limitation of Liability and Indemnification
16
8.3    Claims Procedures
17
8.4   Provisions Effective Upon a Change in Control
18
8.5    Legal Fees and Expenses Following Change in Control
18
ARTICLE 9 MISCELLANEOUS
19
9.1    Unfunded Plan
19
9.2    Spendthrift Provision
20
9.3    Employment Rights
20
9.4    Withholding of Taxes
20
9.5    Amendment or Termination
20
9.6    Electronic or Other Media
20
9.7    No Fiduciary Relationship Created
20
9.8    Release
21
9.9    No Warranty or Representation
21
9.10    Construction
21
9.11    Governing Law
21
9.12    Counterparts
21
9.13    American Jobs Creation Act of 2004
21
9.14    Effect of Restatements
21





--------------------------------------------------------------------------------






MATERION CORPORATION
RESTORATION & DEFERRED COMPENSATION PLAN


ARTICLE 1
PURPOSE


The Materion Corporation Executive Deferred Compensation Plan II was adopted by
the Board on December 7, 2004, for years beginning after December 31, 2004, for
the purpose of providing deferred compensation to eligible employees, which plan
is intended to be a non-qualified deferred compensation arrangement for a select
group of management and highly compensated employees. Effective January 1, 2008,
the Plan was amended and restated, and was subsequently amended on several
occasions. Effective May 1, 2015, the Plan is being renamed and further amended
and restated in the form of this Materion Corporation Restoration & Deferred
Compensation Plan to provide as follows:


ARTICLE 2
DEFINITIONS


The following terms shall have the following meanings described in this Article
2 unless the context clearly indicates another meaning. All references in the
Plan to specific Articles or Sections shall refer to Articles or Sections of the
Plan unless otherwise stated.
    2.1    Account means the bookkeeping account maintained for each Participant
in accordance with Section 5.1. The sum of each Participant's Sub-Accounts, in
the aggregate, shall constitute his or her Account. The Account and each and
every Sub-Account shall be a bookkeeping entry only and shall be used solely as
a device to measure and determine the amounts, if any, to be paid to a
Participant or his or her beneficiary under the Plan.


2.2    Base Salary means for a Plan Year the annual cash compensation relating
to services performed during such Plan Year, whether or not paid in such Plan
Year or included on the Federal Income Tax Form W-2 for such year, excluding
bonuses, commissions, overtime, special awards, tax planning stipends, fringe
benefits, stock options, stock appreciation rights, restricted stock/restricted
stock units, performance restricted shares, performance shares/performance
units, option rights, relocation expenses, incentive payments, non-monetary
awards, fees, and automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be included in
compensation only to the extent that, had there been no such plan, the amount
would have been payable in cash to the Employee.


2.3    Board means the Board of Directors of Company.


2.4    Bonus means for a Plan Year any compensation payable in the form of cash
to a Participant with respect to the Plan Year pursuant to the Materion
Corporation and Subsidiaries Management Incentive Plan, whether or not paid in a
calendar year or included on the Federal Income Tax Form W-2 for a calendar
year.




--------------------------------------------------------------------------------




    2.5    Code means the Internal Revenue Code of 1986, as amended.


2.6    Company means Materion Corporation, an Ohio corporation.


2.7    Compensation Committee means the Compensation Committee of the Board or,
at any time that no such committee exists, the Board.


2.8    Deferred Compensation means the portion of a Participant's Base Salary or
Bonus allocated to the Participant's Account in accordance with Section 4.1.


2.9    Disability means the condition of being permanently disabled which means
for purposes of the Plan that the Participant has suffered a permanent
disability within the meaning of the Company's long-term disability plan in
effect for, or applicable to, such Participant and is "disabled" within the
meaning of Code Section 409A(a)(2)(C), as determined by the Administrative
Committee.


2.10    Election Agreement means the written agreement entered into by a
Participant, which shall be irrevocable, pursuant to which the Participant makes
an election relating to Deferred Compensation and the time and period over which
Deferred Compensation, Nonelective Deferred Compensation, Restoration Deferred
Compensation and investment return thereon will be paid.


2.11    Employee means, with respect to each Employer, an individual who is a
member of a select group of management and highly compensated employees.


2.12    Employer means the Company and any other corporation in a controlled
group of corporations (under Code Section 414(b)) of which Company is a member
which, with the authorization of the Board, adopts the Plan for the benefit of
its employees pursuant to resolution of its board of directors.


2.13    ERISA means the Employee Retirement Income Security Act of 1974, as
amended.


2.14    In-Service Sub-Account means each bookkeeping In-Service Sub-Account
maintained for a Participant pursuant to Section 5.1.


2.15    Nonelective Deferred Compensation means a Participant’s nonelective
deferred compensation allocated to the Participant’s Account in accordance with
Section 4.2.


2.16    Participant means an Employee or former Employee of an Employer who has
met the requirements for participation under Section 3.1 and who is or may
become eligible to receive a benefit from the Plan or whose beneficiary may be
eligible to receive a benefit from the Plan.


2.17    Plan means the plan, the terms and provisions of which are herein set
forth, and as it may be amended or restated from time to time, designated as the
"Materion Corporation Restoration & Deferred Compensation Plan" (formerly known
as the "Materion Corporation Executive Deferred Compensation Plan II").


2.18    Plan Administrator means the Administrative Committee appointed by the
Board for purposes of administering benefit plans of the Company.


2.19    Plan Year means the period beginning on January 1 and ending on
December 31 of each year.






--------------------------------------------------------------------------------




2.20    Restoration Deferred Compensation means a Participant's restoration
deferred compensation allocated to the Participant's Account in accordance with
Section 4.3.


2.21    Retirement Savings Plan means the Materion Corporation Retirement
Savings Plan (As Amended and Restated as of January 1, 2013), as it may be
amended from time to time.


2.22    Retirement Sub-Account means the bookkeeping Retirement Sub-Account
maintained for a Participant pursuant to Section 5.1. A Retirement Sub-Account
may be further subdivided for purposes of Plan recordkeeping to reflect amounts
derived from Deferred Compensation, Nonelective Deferred Compensation, and
Restoration Deferred Compensation.


2.23    Separation from Service means a termination of employment with the
Company and all entities with which the Company would be considered a single
employer under Code Section 414(b) and 414(c) in a manner such as to constitute
a separation from service as defined under Code Section 409A; provided that in
applying Code Section 1563(a)(1), (2), and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language "at
least 50 percent" is used instead of "at least 80 percent" each place it appears
in Code Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Code Section
414(c), "at least 50 percent" is used instead of "at least 80 percent" each
place it appears in that regulation.


2.24    Sub-Account means each bookkeeping Retirement Sub-Account and In-Service
Sub-Account maintained for each Participant pursuant to the Plan.


2.25    Trust means any domestic trust that may be maintained in the United
States pursuant to Article 9.


2.26    Valuation Date means each day the New York Stock Exchange is open.


2.27    Change in Control means


(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own (X) 30% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) without the approval of the Incumbent Board as
defined in (ii) below or (Y) 35% or more of the Outstanding Voting Securities of
the Company with the approval of the Incumbent Board; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change in Control: (A) any acquisition directly from the
Company that is approved by the Incumbent Board (as defined in subsection (ii),
below), (B) any acquisition by the Company or a subsidiary of the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Company or any subsidiary of the Company control a
greater than 25% interest (a “MBO”) but only if at least one Participant is one
of those employees of the Company or any subsidiary of the Company that are
participating in the MBO; provided, further, that if any Person’s beneficial
ownership of the




--------------------------------------------------------------------------------




Outstanding Company Voting Securities reaches or exceeds 30% or 35%, as the case
may be, as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 30% or 35% or more, as the case may
be, of the Outstanding Company Voting Securities; and provided, further, that if
at least a majority of the members of the Incumbent Board determines in good
faith that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
30% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or


(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or


(iii)    the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly (X) 30% or more, if such
Business Combination is approved by the Incumbent Board or (Y) 35% or more, if
such Business Combination is not approved by the Incumbent Board, of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination described
in clauses (A), (B) and (C) of subsection (iii), above.




--------------------------------------------------------------------------------








ARTICLE 3
PARTICIPATION


3.1    Eligibility. Participation in the Plan is limited to those Employees who
are (i) expressly selected by the Compensation Committee, in its sole
discretion, to participate in the Plan, and (ii) members of a "select group of
management or highly compensated employees," within the meaning of Sections 201,
301 and 401 of ERISA. In lieu of expressly selecting Employees for Plan
participation, the Compensation Committee may establish eligibility criteria
(consistent with the requirements of paragraph (ii) of this Section) providing
for participation of all Employees who satisfy such criteria, provided that
effective May 1, 2015 eligibility criteria shall be that the Employee is
eligible for the Materion Corporation and Subsidiaries Management Incentive Plan
and has current Base Salary plus a total target Management Incentive Plan
opportunity in excess of the limitation set forth in Code Section 401(a)(17).
The Compensation Committee may at any time, in its sole discretion, change the
eligibility criteria for Employees, or determine that one or more Participants
will cease to be an eligible Employee. Further, under the Plan the Compensation
Committee hereby delegates to the Company's Chief Human Resources Officer the
authority to select Employees for Plan participation and to determine that one
or more Participants will cease to be eligible Employees, all in accordance with
the eligibility criteria established by the Compensation Committee described
herein.


3.2    Participation. An Employee shall become a Participant as of the first day
of the Plan Year beginning on or after the date he or she first satisfies the
eligibility requirements of Section 3.1. A Participant shall complete all
administrative forms required by the Plan Administrator. Notwithstanding the
foregoing, effective May 1, 2015, persons who first become eligible Employees on
that date under Section 3.1 shall become Participants as of that date.


ARTICLE 4
BENEFITS


4.1    Deferred Compensation. Subject to any limitations established by the
Compensation Committee or the Plan Administrator, a Participant may elect for a
Plan Year to have his or her Base Salary and/or Bonus deferred in any amount not
to exceed (i) the Participant's Base Salary in excess of the dollar limitation
provided for under Code Section 401(a)(17) as determined by the Plan
Administrator, except that this dollar limitation will not be applied with
respect to any Plan Year after the 2015 Plan Year, and (ii) the Participant’s
full Bonus, less applicable tax withholding, and to have such amounts credited
to his or her Account as Deferred Compensation; provided, however, that
effective beginning with the 2016 Plan Year, the amount of any such election
relating to Base Salary is limited to 50 percent of the Participant's Base
Salary. Notwithstanding the foregoing, in the case of an eligible Employee who
becomes a Participant effective May 1, 2015 in accordance with Section 3.2, such
Participant may elect to defer 50% of his or her Base Salary and/or may elect to
defer his or her Bonus for services performed on and after the date an election
becomes effective pursuant to Section 4.4(b). Deferred Compensation shall be
credited to a Participant's Account monthly in accordance with his or her
election made pursuant to Section 4.4.


4.2    Nonelective Deferred Compensation. The Compensation Committee may in its
discretion determine for any Plan Year to make a credit to a Participant’s
Account as Nonelective Deferred Compensation, which amount may be a different
amount or percentage (including no amount) for each Participant, as the
Compensation Committee shall in its sole and absolute discretion determine,
provided that the Compensation Committee may delegate its authority to make such
determinations to the Company's Chief Human Resources




--------------------------------------------------------------------------------




Officer in accordance with such parameters as it may establish. Nonelective
Deferred Compensation shall be credited to a Participant's Retirement
Sub-Account monthly.


4.3    Restoration Deferred Compensation. In the case of each Participant other
than a Materion Executive Council member who is a participant in the Materion
Corporation Supplemental Retirement Benefit Plan, there shall be credited to
such Participant's Account for each Plan Year beginning with the 2015 Plan Year
a Restoration Deferred Compensation amount determined as follows:


(a)the amount determined with respect to such Participant for the Plan Year
under the provisions of Section 4.4 of the Retirement Savings Plan (or any
successor provision, as determined by the Plan Administrator) without regard to
provisions of the Retirement Savings Plan reflecting the limitation on
compensation imposed by Code Section 401(a)(17) and without regard to the
limitation on contributions imposed by Code Section 415, but excluding from
consideration any long term incentive compensation and otherwise taking into
account compensation that would be "Credited Compensation" under the terms of
the Retirement Savings Plan (without regard to the limitation imposed by Code
Section 401(a)(17)) that was deferred on an elective basis under any
non-qualified deferred compensation plan of the Employer,
reduced by


(b)the amount that is actually allocated to such Participant as an Employer
Retirement Contribution under the provisions of Section 4.5 of the Retirement
Savings Plan (or any successor provision, as determined by the Plan
Administrator) for the Plan Year or the amount that would have been so allocated
to such Participant but for the fact that he or she is eligible for
participation under the Materion Corporation Pension Plan.


Restoration Deferred Compensation shall be credited to a Participant's
Retirement Sub-Account annually as described in the Retirement Savings Plan.
Notwithstanding the foregoing, no Restoration Deferred Compensation shall be
credited to a Participant for a Plan Year unless the Participant remains
employed by the Employer on the last day of such Plan Year or an exception
described in Section 4.4(2) of the Retirement Savings Plan (or any successor
provision, as determined by the Plan Administrator) is applicable to such
Participant. Furthermore, notwithstanding any provision of the Plan to the
contrary, Restoration Deferred Compensation and amounts attributable thereto
shall be subject to the vesting schedule set forth in Section 4.5(2) of the
Retirement Savings Plan (or any successor provision, as determined by the Plan
Administrator). Moreover, for the 2015 Plan Year, a Participant shall not be
credited with less hereunder than the amount allocable to him or her on April
30, 2015, under the provisions of Section 4.2 as in effect on that date.


4.4    Election Procedures.


(a)    Except as provided in paragraphs (b) and (c) below, compensation for
services performed during a taxable year may be deferred at the Participant’s
election only if the election to defer such compensation is made not later than
the close of the preceding taxable year.


(b)    In the case of the first year in which a Participant becomes eligible to
participate in the Plan, the Participant’s election with respect to amounts
deferred pursuant to Sections 4.1, 4.2, and 4.3 may be made with respect to
services to be performed subsequent to the election within 30 days after the
date the Participant becomes eligible to participate in the Plan. Except as
provided in paragraph (c) below, when an election to defer is made in the first
year of eligibility but after commencement of a performance period during which
compensation is earned under an incentive plan, the deferral election shall
apply only to that portion of such compensation earned under the incentive plan
for such




--------------------------------------------------------------------------------




performance period equal to the total amount of the incentive compensation
earned during such performance period multiplied by a fraction, the numerator of
which is the number of days beginning on the day immediately after the day the
election to defer becomes irrevocable and ending on the last day of the
performance period, and the denominator of which is the total number of days in
the performance period.


(c)    In the case of any performance-based compensation based on services
performed over a period of at least 12 months as determined by the Plan
Administrator in accordance with regulatory guidance under Code Section 409A, an
election may be made no later than six months before the end of the period.


(d)    Each Participant shall specify on his or her Election Agreement with
respect to each Plan Year the percentage of Base Salary and/or the percentage of
Bonus the Participant elects to defer for such Plan Year and shall specify the
Participant's allocation of deferrals of Base Salary and Bonus among a
Retirement Sub-Account and, to the extent permitted by the Administrative
Committee from time to time, one or more In-Service Sub-Accounts. In the event
that a Participant allocates deferrals of Base Salary or Bonus to an In-Service
Sub-Account, the Participant must designate the year in which payment will be
made, which year may not be earlier than two years after the date on which such
payment election becomes irrevocable. Base Salary or Bonus that a Participant
elects to defer shall be treated as if it were set aside in one or more
Sub-Accounts on the date the Base Salary or Bonus would otherwise have been paid
to the Participant. To the extent that a Participant does not specify the
Sub-Account to which deferrals of Base Salary or Bonus shall be credited as
provided in this paragraph (d) (or such designation does not comply with the
terms of the Plan), such deferrals shall be credited to the Participant's
Retirement Sub-Account. Subject to the provisions of Section 4.4(b), each
Participant shall specify on his or her Election Agreement with respect to a
Plan Year whether the Deferred Compensation allocable to his or her Retirement
Sub-Account for such Plan Year, Nonelective Deferred Compensation for such Plan
Year, and Restoration Deferred Contribution for such Plan Year will be paid in a
single lump sum, annual installments payable over three years, or annual
installments payable over five years upon the Participant's Separation from
Service, subject to the further provisions of Article 6. Notwithstanding, in the
event the Participant is included in any arrangement that must be aggregated
with any portion of the Plan, any election as to time and form of payment with
respect to that portion of the Plan shall be permitted only if made not later
than the close of the preceding taxable year, and the default payment provisions
of Section 4.4(e) shall be applicable with respect to that portion for the Plan
Year of initial eligibility.


(e)    A Participant can change his or her Election Agreement and an eligible
Employee who is not a Participant may become a Participant, as of any January 1
by completing, signing, and filing an Election Agreement with the Plan
Administrator not later than the preceding December 31 (subject, however, to the
provisions of paragraph (b) above in the case of a Participant who becomes newly
eligible during the Plan Year). A Participant who does not complete a new
Election Agreement for a Plan Year will be deemed to have elected not to have
any Deferred Compensation for the Plan Year and will be deemed to have elected a
single lump sum method of payment for any Nonelective Deferred Compensation and
Restoration Deferred Compensation for such Plan Year. In the event any amount is
credited to the Account of a Participant with respect to which no timely
election concerning method of payment has been made or such an election is not
permitted with respect to certain amounts by reason of Section 4.4(b), such
amount shall be payable in the single lump sum method of payment.


(f)    All Election Agreements shall be in a form acceptable to the Plan
Administrator and shall be completed, signed, and filed with the Plan
Administrator as provided herein.




--------------------------------------------------------------------------------








ARTICLE 5
ACCOUNTS


5.1    Participant Accounts. The Plan Administrator shall establish and maintain
separate Retirement Sub-Accounts, and one or more In-Service Sub-Accounts for
each Participant. The Administrative Committee, in its sole discretion, shall
specify the maximum number (including zero) of permitted In-Service Sub-Accounts
for each Participant. Amounts credited to a Retirement Sub-Account shall
commence to be paid following the Participant's Separation from Service or
otherwise, all as provided in Article 6. Amounts credited to an In-Service
Sub-Account shall commence to be paid in a year specified by the Participant as
provided in Section 4.4(d) and Article 6. A Participant shall be fully vested in
his or her Account at all times, except to the extent provided in Section 4.3.


    5.2    Investment Return. Each Account shall be deemed to bear an investment
return as if invested in the manner elected by the Participant from a list of
investment funds from time to time determined by the Compensation Committee. The
Compensation Committee may delegate to the Company’s Retirement Plan Investment
Committee the duty and authority to determine the investment funds to be used
for this purpose under the Plan, including the discretion to eliminate, add, or
substitute investment funds from time to time. Deemed investment return under
the Plan shall be determined from the date of crediting of an amount to the
Participant’s Account (including deemed income thereon) through the date which
is three days prior to distribution of such amount from the Account in
accordance with procedures established by the Company. A Participant shall be
permitted to change his investment election under the Plan for any portion or
all of his Account as of any day the New York Stock Exchange is open in
accordance with such rules and procedures as the Company shall establish for
this purpose. The Company shall have no obligation to actually invest funds
pursuant to a Participant's elections, and if the Company does invest funds, a
Participant shall have no right to any invested assets other than as a general
unsecured creditor of the Company. During any period in which a Participant has
not made an election relating to the investment of some portion of his Account,
such as in the case of an investment fund previously selected by the Participant
ceasing to be available under the Plan, the Retirement Plan Investment Committee
shall determine the investment fund or funds to be used in determining
investment return for that portion of his Account.


5.3    Valuation of Accounts. The value of an Account as of any Valuation Date
shall equal the amounts previously credited to such Account less any payments
debited to such Account plus the investment return deemed to be earned on such
Account in accordance with Section 5.2 through the Valuation Date.




ARTICLE 6
DISTRIBUTIONS


6.1    Separation from Service. Upon Separation from Service for any reason
other than death, but subject to Section 6.5 with respect to any In-Service
Sub-Account, a Participant's Account with respect to a Plan Year shall be
distributed to the Participant in a single lump sum payment, annual installments
payable over three years, or annual installments payable over five years, as
elected by the Participant on his or her Election Agreement with respect to
deferrals for the Plan Year. Payment will be made or begin on the business day
coinciding with or next following the 60th day after the Participant's
Separation from Service; subject, however, to the provisions of Section 6.6.
Remaining installment payments after the first annual payment shall be paid on
March 31 of each subsequent year (subject, however, to the provisions of Section
6.6) and shall be calculated and recalculated annually by multiplying the
balance credited to the Participant's Account (including any increase or
decrease resulting from investment return) as of the most recent Valuation Date




--------------------------------------------------------------------------------




preceding the payment by a fraction, the numerator of which is one and the
denominator of which is the remaining number of payments to be made to the
Participant.


6.2    Death. If a Participant dies prior to Separation from Service or complete
distribution of his or her Account, the amounts credited to his or her Account
will be distributed in a single lump sum payment to the beneficiary named by the
Participant on a beneficiary designation form filed with the Company. Payment of
a death benefit will begin on the business day coinciding with or next following
the 60th day after a Participant's death. The Participant may change the
beneficiary designation at any time by signing and filing a new beneficiary
designation form with the Plan Administrator. If for any reason no beneficiary
is designated or no beneficiary survives the Participant, the beneficiary shall
be the Participant's estate. If the Participant designates a trust as
beneficiary, the Plan Administrator shall determine the rights of the trustee
without responsibility for determining the validity, existence, or provisions of
the trust. Further, neither the Plan Administrator nor the Company nor any
Employer shall have responsibility for the application of sums paid to the
trustee or for the discharge of the trust.


6.3    Emergency Benefit. In the event that the Plan Administrator, upon written
request of a Participant, determines, in its sole discretion, that the
Participant has suffered an unforeseeable financial emergency, the Company shall
pay to the Participant from the Participant’s Account, as soon as practicable
following such determination, an amount necessary to meet the emergency, after
deduction of any and all taxes as may be required pursuant to this Section 6.3
(the “Emergency Benefit”). For purposes of this Plan, an unforeseeable financial
emergency is a severe financial hardship of the Participant resulting from an
illness or accident of the Participant, spouse, or dependent (as defined in Code
Section 152 without regard to Section 152(b)(1), (b)(2), or (d)(1)(B)), loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Cash needs arising from foreseeable events such as the purchase
of a house or education expenses for children shall not be considered to be the
result of an unforeseeable financial emergency. Emergency Benefits shall be paid
first from the Participant’s In-Service Sub-Accounts, if any, to the extent the
balance of one or more of such In-Service Sub-Accounts is sufficient to meet the
emergency, in the order in which such Accounts would otherwise be distributed to
the Participant. If the distribution exhausts all such Accounts, the Retirement
Sub-Accounts may be accessed in the order in which such Accounts would otherwise
be distributed to the Participant. With respect to that portion of any Account
which is distributed to a Participant as an Emergency Benefit in accordance with
this Section 6.3, no further benefit shall be payable to the Participant under
this Plan. Notwithstanding anything in this Plan to the contrary, a Participant
who receives an Emergency Benefit in any Plan Year shall not be entitled to make
any further deferrals for the remainder of such Plan Year. It is intended that
the Plan Administrator’s determination as to whether a Participant has suffered
an “unforeseeable financial emergency” shall be made consistent with the
requirements under Code Section 409A.


    6.4    Disability of Participant. In the event of the Participant's
Disability, the Participant's vested Sub-Accounts shall be paid to the
Participant, in accordance with the following rules: (i) if the Participant
incurs a Disability after payment of a Sub-Account has commenced, the remaining
balance of such Sub-Account will continue to be paid to the Participant in
accordance with the payment schedule that has already commenced; and (ii) if a
Participant incurs a Disability before payments from his or her Account have
commended, such Account will be paid to the Participant in a single sum within
thirty days following the determination by the Administrative Committee that the
Participant has incurred a Disability, or such later date as may be required
under Section 7.1.






--------------------------------------------------------------------------------




6.5    In-Service Sub-Account. Amounts credited to a Participant's In-Service
Sub-Account shall be paid in January of the year specified by the Participant in
accordance with Section 4.4(d).


6.6    Distribution Limitations. Notwithstanding any provision of the Plan to
the contrary and subject to the further limitation of Section 7.1, compensation
deferred under the Plan shall not be distributed earlier than
a.separation from service as determined by the Secretary of the Treasury (except
as provided below with respect to a key employee of an Employer);
b.the date the Participant becomes disabled (within the meaning of Code
Section 409A(a)(2)(C));
c.death of the Participant;
d.a specified time (or pursuant to a fixed schedule) specified under the Plan at
the date of the deferral of such compensation;
e.to the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company; or
f.the occurrence of an unforeseeable emergency as defined in Code
Section 409A(a)(2)(B)(ii).


ARTICLE 7
SPECIAL PAYMENT RULES


7.1    Mandatory Six Month Delay. Except as otherwise provided in Sections
7.2(a) and (b), in the case of any key employee (as defined in Code Section
416(i) without regard to paragraph (5) thereof) of an Employer, distributions on
account of Separation from Service may not be made before the date which is six
months after the date of Separation from Service (or, if earlier, the date of
death of the Participant), provided that in the case of any distribution which
would be made on an earlier date but for this restriction, such distribution
shall be made on the first day of the month following the date which is six
months after the date of the key employee’s Separation from Service.


7.2    Discretionary Acceleration of Payments. To the extent permitted by Code
Section 409A of the Code, the Administrative Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan as
provided in this Section 7.2. The provisions of this Section are intended to
comply with the exception to accelerated payments under Treasury Regulation
Section 1.409A-3(j) and shall be interpreted and administered accordingly.
a.Domestic Relations Orders. The Administrative Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B)).
b.Employment Taxes. The Administrative Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a), and 3121(v)(2), or the Railroad Retirement Act (RRTA)
tax imposed under Code Sections 3201, 3211, 3231(e)(1), and 3231(e)(8), where
applicable, on compensation deferred under the Plan (the FICA or RRTA amount).
Additionally, the Administrative Committee may, in its sole discretion, provide
for the acceleration of the time or schedule of a payment, to pay the income tax
at source on wages imposed under Code Section 3401 or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Code Section 3401
wages and taxes. However, the t




--------------------------------------------------------------------------------




otal payment under this acceleration provision must not exceed the aggregate of
the FICA or RRTA amount, and the income tax withholding related to such FICA or
RRTA amount.
c.Limited Cash-Outs. Subject to Section 7.1, the Administrative Committee may,
in its sole discretion, require a mandatory lump sum payment of amounts deferred
under the Plan that do not exceed the applicable dollar amount under Code
Section 402(g)(1)(B), provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Code Section 409A.
d.Payment of state, local, or foreign taxes. Subject to Section 7.1, the
Administrative Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan to reflect
payment of state, local, or foreign tax obligations arising from participation
in the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the Participant (the state, local, or foreign tax
amount). Such payment may not exceed the amount of such taxes due as a result of
participation in the Plan. The payment may be made in the form of withholding
pursuant to provisions of applicable state, local, or foreign law or by payment
directly to the participant. Additionally, the Administrative Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to pay the income tax at source on wages imposed under
Code Section 3401 as a result of such payment and to pay the additional income
tax at source on wages imposed under Code Section 3401 attributable to such
additional wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the state, local, and foreign tax
amount, and the income tax withholding related to such state, local, and foreign
tax amount.
e.Bona fide disputes as to a right to a payment. Subject to Section 7.1, the
Administrative Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan where such
payments occur as part of a settlement between the Participant and the Company
(or any entity which would be considered to be a single employer with the
Company under Code Section 414(b) or Section 414(c)) of an arm’s length, bona
fide dispute as to the Participant’s right to the deferred amount.
f.Plan Terminations and Liquidations. Subject to Section 7.1, the Administrative
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 7.4.
g.Other Acceleration Permitted by Regulation. Subject to Section 7.1, the
Administrative Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of payment under the Plan as permitted
under other provisions of Regulation Section 1.409A-3(j).
Except as otherwise specifically provided in this Plan, this Section 7.2 and
Section 7.4, the Administrative Committee may not accelerate the time or
schedule of any payment or amount scheduled to be paid under the Plan within the
meaning of Code Section 409A.
7.3    Delay of Payments. To the extent permitted under Code Section 409A, the
Administrative Committee may, in its sole discretion, delay payment under any of
the following circumstances, provided that the Administrative Committee treats
all payments to similarly situated Participants on a reasonably consistent
basis:
a.Payments subject to Code Section 162(m). A payment may be delayed to the
extent that the Administrative Committee reasonably anticipates that if the
payment were made as scheduled, the Company’s deduction with respect to such
payment would not be permitted due to the application of Code Section 162(m). If
a payment is delayed pursuant to this Section 7.3(a), then the payment must be
made either (i) during the Company’s first taxable year in which the
Administrative Committee reasonably anticipates, or should reasonably
anticipate, that if the payment is made during such year, t




--------------------------------------------------------------------------------




he deduction of such payment will not be barred by application of Code Section
162(m), or (ii) during the period beginning with the first business day of the
seventh month following the Participant’s Separation from Service (the “six
month anniversary”) and ending on the later of (x) the last day of the taxable
year of the Company in which the six month anniversary occurs or (y) the 15th
day of the third month following the six month anniversary. Where any scheduled
payment to a specific Participant in a Company’s taxable year is delayed in
accordance with this paragraph, all scheduled payments to that Participant that
could be delayed in accordance with this paragraph must also be delayed. The
Administrative Committee may not provide the Participant an election with
respect to the timing of the payment under this Section 7.3. For purposes of
this Section 7.3(a), the term Company includes any entity which would be
considered to be a single employer with the Company under Code Section 414(b) or
Section 414(c).


b.Other Events and Conditions. A payment may be delayed upon such other events
and conditions as the Internal Revenue Service may prescribe in Treasury
regulations and in generally applicable guidance published in the Internal
Revenue Bulletin.


7.4    Payments Upon Termination of Plan. In the event that the Plan is
terminated, the amounts allocated to a Participant’s Account shall be paid to
the Participant or his or her beneficiary on the dates on which the Participant
or his or her beneficiary would otherwise receive payments hereunder without
regard to the termination of the Plan. Notwithstanding the preceding sentence,
and subject to Section 7.1:


a.Liquidation; Bankruptcy. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant’s entire Account to
the Participant or, if applicable, his or her beneficiary within 12 months of a
corporate dissolution taxed under Code Section 331 or with the approval of a
bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(a), provided that the amounts
are included in the Participant’s gross income in the latest of the following
years (or, if earlier, the taxable year in which the amount is actually or
constructively received): (i) the calendar year in which the Plan termination
and liquidation occurs; (ii) the first calendar year in which the amount is no
longer subject to a substantial risk of forfeiture as defined under Code Section
409A; or (iii) the first calendar year in which the payment is administratively
practicable.
b.Discretionary Terminations. The Board shall have the authority, in its sole
discretion, to terminate the Plan and pay each Participant’s entire Account to
the Participant or, if applicable, his or her beneficiary, provided that: (i)
the termination and liquidation does not occur proximate to a downturn in the
financial health of the Company (or any entity which would be considered to be a
single employer with the Company under Code Section 414(b) or Section 414(c));
(ii) the Company (or any entity which would be considered to be a single
employer with the Company under Code Section 414(b) or Section 414(c))
terminates and liquidates all agreements, methods, programs, and other
arrangements sponsored by the Company (or any entity which would be considered
to be a single employer with the Company under Code Section 414(b) or Section
414(c)) that would be aggregated with any terminated and liquidated agreements,
methods, programs, and other arrangements under Code Section 409A if the same
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements that are terminated and liquidated; (iii) no
payments in liquidation of the Plan are made within 12 months of the date the
Board takes all necessary action to irrevocably terminate and liquidate the Plan
other than payments that would be payable under the terms of the Plan if the
action to terminate and liquidate the Plan had not occurred; (iv) all payments
are made within 24 months of the date the Board takes all necessary action to
irrevocably terminate and liquidate the Plan; and (v) the Company (or any entity
which would be considered to be a single employer with the Company under Code
Section 414(b) or Section 414(c)) does not adopt a new plan that would be
aggregated with any terminated and liquidated plan under Section 409A of the
Code if the same Participant participated in both plans, at any time within
three years following the date the Board takes all necessary action to
irrevocably terminate and liquidate the Plan.






--------------------------------------------------------------------------------




c.Other Events. The Board shall have the authority, in its sole discretion, to
terminate the Plan and pay each Participant’s entire Account to the Participant
or, if applicable, his or her beneficiary upon such other events and conditions
as the Internal Revenue Service may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.


ARTICLE 8
ADMINISTRATION


8.1    Plan Administrator. The Administrative Committee described in Section
2.18 is designated as Plan Administrator with the full and exclusive power,
discretion, and authority to administer the Plan. The Administrative Committee
shall administer the Plan and shall keep a written record of its action and
proceedings regarding the Plan and all dates, records, and documents relating to
its administration of the Plan. The Administrative Committee is authorized to
interpret the Plan, to make, amend, and rescind such rules as it deems necessary
for the proper administration of the Plan, to make all other determinations
necessary or advisable for the administration of the Plan, and to correct any
defect or supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent that the Administrative Committee deems desirable to
carry the Plan into effect. The powers and duties of the Administrative
Committee shall include, without limitation, the following:


a.Determining the amount of benefits payable to Participants and authorizing and
directing the Company with respect to the payment of benefits under the Plan;


b.Construing and interpreting the Plan whenever necessary to carry out its
intention and purpose and making and publishing such rules for the regulation of
the Plan as are not inconsistent with the terms of the Plan; and


c.Compiling and maintaining all records it determines to be necessary,
appropriate, or convenient in connection with the administration of the Plan.


8.2    Limitation of Liability and Indemnification. The Plan Administrator and
the Company and all other Employers, and their respective officers and directors
(including but not limited to the members of the Board), shall not be liable for
any act or omission relating to their duties under the Plan, unless such act or
omission is attributable to their own willful misconduct or lack of good faith.
Moreover, the Company shall indemnify and hold harmless the members of the
Administrative Committee, and any employee to whom the duties of the
Administrative Committee may be delegated, and the Plan Administrator against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Administrative Committee, any of its members, any such
employee, or the Plan Administrator.


8.3    Claims Procedures.


a.If a Participant (hereinafter referred to as the “Applicant”) does not receive
the timely payment of the benefits which the Applicant believes are due under
the Plan, the Applicant may make a claim for benefits in the manner hereinafter
provided.


All claims for benefits under the Plan shall be made in writing and shall be
signed by the Applicant. Claims shall be submitted to a representative
designated by the Administrative Committee and hereinafter referred to as the
“Claims Coordinator.” If the Applicant does not furnish sufficient information
with the claim for the Claims Coordinator to determine the validity of the
claim, the Claims




--------------------------------------------------------------------------------




Coordinator shall indicate to the Applicant any additional information which is
necessary for the Claims Coordinator to determine the validity of the claim.
Each claim hereunder shall be acted on and approved or disapproved by the Claims
Coordinator within 30 days following the receipt by the Claims Coordinator of
the information necessary to process the claim.
In the event the Claims Coordinator denies a claim for benefits in whole or in
part, the Claims Coordinator shall notify the Applicant in writing of the denial
of the claim and notify the Applicant of his right to a review of the Claims
Coordinator’s decision by the Administrative Committee. Such notice by the
Claims Coordinator shall also set forth, in a manner calculated to be understood
by the Applicant, the specific reason for such denial, the specific provisions
of the Plan on which the denial is based, a description of any additional
material or information necessary to perfect the claim with an explanation of
the Plan’s appeals procedure as set forth in this Section 8.3.
If no action is taken by the Claims Coordinator on an Applicant’s claim within
30 days after receipt by the Claims Coordinator, such claim shall be deemed to
be denied for purposes of the following appeals procedure.
b.Any Applicant whose claim for benefits is denied in whole or in part may
appeal for a review of the decision by the Administrative Committee. Such appeal
must be made within three months after the Applicant has received actual or
constructive notice of the denial as provided above. An appeal must be submitted
in writing within such period and must:
(i)    request a review by the Administrative Committee of the claim for
benefits under the Plan;


(ii)    set forth all of the grounds upon which the Applicant’s request for
review is based on any facts in support thereof; and


(iii)    set forth any issues or comments which the Applicant deems pertinent to
the appeal.


The Administrative Committee shall regularly review appeals by Applicants. The
Administrative Committee shall act upon each appeal within 30 days after receipt
thereof unless special circumstances require an extension of the time for
processing, in which case a decision shall be rendered by the Administrative
Committee as soon as possible but not later than 60 days after the appeal is
received by the Administrative Committee.
The Administrative Committee shall make a full and fair review of each appeal
and any written materials submitted by the Applicant in connection therewith.
The Administrative Committee may require the Applicant to submit such additional
facts, documents or other evidence as the Administrative Committee in its
discretion deems necessary or advisable in making its review. The Applicant
shall be given the opportunity to review pertinent documents or materials upon
submission of a written request to the Administrative Committee, provided the
Administrative Committee finds the requested documents or materials are
pertinent to the appeal.
On the basis of its review, the Administrative Committee shall make an
independent determination of the Applicant’s eligibility for benefits under the
Plan.
In the event the Administrative Committee denies an appeal in whole or in part,
the Administrative Committee shall give written notice of the decision to the
Applicant, which notice shall




--------------------------------------------------------------------------------




set forth, in a manner calculated to be understood by the Applicant, the
specific reasons for such denial and which shall make specific reference to the
pertinent provisions of the Plan on which the Administrative Committee’s
decision is based.
8.4    Provisions Effective Upon a Change in Control. Notwithstanding the
provisions of Section 8.1, upon a Change in Control the Administrative Committee
for purposes of the Plan shall consist of those three Participants from time to
time having the largest Accounts under the Plan following the date on which the
Change in Control occurs who consent to serve on the Administrative Committee.
The Administrative Committee as so constituted shall replace the Administrative
Committee earlier appointed by the Board. The Administrative Committee shall
assume the role and duties of the Plan Administrator as otherwise set forth in
this Article 8. Any individual serving on the Administrative Committee shall not
vote or act on any matter relating solely to himself. In the event that there
are not three Participants available to serve in such capacity, the remaining
Participants may appoint an independent third party administrator to serve in
such capacity.


8.5    Legal Fees and Expenses Following Change in Control. Following a Change
in Control, in the event that the Administrative Committee should determine that
the Company has failed to comply with any of its obligations under the Plan or
in the event that the Company or any other person takes or threatens to take any
action to declare the Plan void or unenforceable, or institutes any litigation
or other action or proceeding designed to deny, or to recover from, any
Participant the benefits provided or intended to be provided to the Participant
under the Plan, the Company irrevocably authorizes the Administrative Committee
or affected Participant, as the case may be, (the "Claimant") from time to time
to retain counsel of Claimant’s choice, at the expense of the Company as
hereafter provided, to advise and represent the Claimant in connection with any
such interpretation, enforcement, or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder, or other person
affiliated with the Company, in any jurisdiction. Without respect to whether the
Claimant prevails, in whole or in part, in connection with any of the foregoing,
the Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred by the Claimant in connection
with any of the foregoing. Such payments shall be made no later than December 31
of the year following the year in the which the Claimant incurs the expenses,
provided that in no event will the amount of expenses eligible for reimbursement
in one year affect the amount of expenses to be reimbursed, or in-kind benefits
to be provided, in any other taxable year.


ARTICLE 9
MISCELLANEOUS


9.1    Unfunded Plan.


a.The Plan shall be an unfunded plan maintained by the Company and the other
Employers for the purpose of providing benefits for a select group of management
or highly compensated employees. Neither the Company nor any other Employer
shall be required to set aside, earmark or entrust any fund or money with which
to pay their obligations under this Plan or to invest in any particular
investment vehicle and may change investments of Company assets at any time.


b.The Company may establish a Trust to hold property that may be used to pay
benefits under the Plan. The Trust shall be a domestic trust maintained in the
United States. The Trust shall be intended to be a grantor trust, within the
meaning of Code Section 671, of which the Company is the grantor, and the Plan
is to be construed in accordance with that intention. Notwithstanding any other
provision of this Plan, the assets of the Trust will remain the property of the
Company and will be subject to the claims of creditors in the event of
bankruptcy or insolvency, as provided in the Trust Ag




--------------------------------------------------------------------------------




reement. No Participant or person claiming through a Participant will have any
priority claim on the assets of the Trust or any security interest or other
right superior to the rights of a general creditor of the Company or the other
Employers as provided in the Trust Agreement.


c.Subject to the following provisions of this paragraph (c), all benefits under
this Plan shall be paid by the Participant's Employer(s) from its general assets
and/or the assets of the Trust, which assets shall, at all times, remain subject
to the claims of creditors as provided in the Trust Agreement. No Employer,
other than the Company as provided below, shall have any obligation to pay
benefits hereunder in respect of any Participants who are not Employees or
former Employees of such Employer. The obligation of each Employer hereunder in
respect of any Participant shall be limited to the amounts payable to such
Participant from the Account established for such Participant in respect of
employment with that Employer, except that if an Employer shall fail to make or
cause to be made any benefit payment hereunder when due, the Company shall
promptly make such benefit payment from its general assets and/or the assets of
the Trust.


d.Neither Participants, their beneficiaries nor their legal representatives
shall have any right, other than the right of an unsecured general creditor,
against the Company or any other Employer in respect of any portion of a
Participant's Account and shall have no right, title or interest, legal or
equitable, in or to any asset of the Company or any other Employer or the Trust.


9.2    Spendthrift Provision. The Plan shall not in any manner be liable for or
subject to the debts or liabilities of any Participant or beneficiary. No
benefit or interest under the Plan is subject to assignment, alienation, pledge,
or encumbrance, whether voluntary or involuntary, and any purported or attempted
assignment, alienation, pledge, or encumbrance of benefits shall be void and
will not be recognized by the Company or any other Employer.


9.3    Employment Rights. The existence of the Plan shall not grant a
Participant any legal or equitable right to continue as an Employee nor affect
the right of the Company or any other Employer to discharge a Participant.


9.4    Withholding of Taxes. To the extent required by applicable law, the
Company or another Employer will withhold from Compensation and/or Deferred
Compensation and any payment hereunder all taxes required to be withheld for
federal, state, or local government purposes.


9.5    Amendment or Termination. Subject to the provisions of Section 7.4 and
9.13, the Company reserves the right to amend, modify, suspend or terminate the
Plan at any time by action of its Board or of the Compensation Committee of its
Board; provided that no prior notice to any Participant shall be required, and
provided further, that no such action may deprive a Participant of his or her
rights to receive a benefit pursuant to the Plan with respect to compensation
deferred prior to such action. However, if a Change in Control occurs,
notwithstanding the foregoing, during the period of three years that follows
such Change in Control, no amendment, modification, suspension, or termination
shall be effective unless, (a) such amendment, modification, suspension, or
termination is consented to by all Participants, or (b) such action is required
in order to comply with Code Section 409A or other applicable law.


9.6    Electronic or Other Media. Notwithstanding any other provision of the
Plan to the contrary, including any provision that requires the use of a written
instrument, the Administrative Committee may establish procedures for the use of
electronic or other media in communications and transactions between the Plan or
the Administrative Committee and Participants and beneficiaries. Electronic or
other media may include, but are not limited to, e-mail, the Internet, intranet
systems and automated telephonic response systems.






--------------------------------------------------------------------------------




9.7    No Fiduciary Relationship Created. Nothing contained in this Plan, and no
action taken pursuant to the provisions of this Plan, shall create or be deemed
to create a fiduciary relationship between the Company or any other Employer or
the Plan Administrator and any Participant, beneficiary or any other person.


9.8    Release. Any payment to any Participant or beneficiary in accordance with
the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Plan Administrator, the Company, the
other Employers and any of their respective officers, directors, shareholders,
employees, or agents.


9.9    No Warranty or Representation. Neither the Company nor any other Employer
makes any warranty or representation regarding the effect of deferrals made or
benefits paid under this Plan for any purpose.


9.10    Construction. Words used in the masculine shall apply to the feminine
where applicable; and wherever the context of the Plan dictates, the plural
shall be read as the singular and the singular as the plural.


9.11    Governing Law. To the extent that Ohio law is not preempted by ERISA,
the provisions of the Plan shall be governed by the laws of the State of Ohio.


9.12    Counterparts. This Plan may be signed in any one or more counterparts
each of which together shall constitute one instrument.


9.13    American Jobs Creation Act of 2004. The Plan is intended to provide for
the deferral of compensation in accordance with the provisions of Code Section
409A and Treasury Regulations and published guidance issued pursuant thereto.
Accordingly, the Plan shall be construed in a manner consistent with those
provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Company to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005, including as contemplated by Section 885(f) of the
American Jobs Creation Act of 2004. Moreover, to the extent permitted in
guidance issued by the Secretary of the Treasury and in accordance with
procedures established by the Committee, a Participant may be permitted to
terminate participation in the Plan or cancel an outstanding deferral election
with regard to amounts deferred after December 31, 2004. Notwithstanding any
provision of the Plan to the contrary, no otherwise permissible election or
distribution shall be made or given effect under the Plan that would result in
taxation of any amount under Code Section 409A.


9.14    Effect of Restatements. The terms of the Plan were amended and restated
effective January 1, 2008, to govern all compensation deferred after December
31, 2004, and subsequently amended. Notwithstanding the foregoing, however, for
the period prior to January 1, 2008, the Plan operated based upon Notice 2005-1,
additional notices published by the Treasury Department and the Internal Revenue
Service providing transition guidance, and a good faith, reasonable
interpretation of Section 409A of the Internal Revenue Code and its purpose. The
terms of the Plan are further amended and restated as set forth in this document
effective May 1, 2015 primarily for the purpose of reflecting certain design
modifications.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Materion Corporation has executed this Plan this 9th day of
March 2015.
MATERION CORPORATION


By: /s/ Michael C. Hasychak
Michael C. Hasychak
Vice President, Treasurer and Secretary




